Luke, J.
Reed Oil Company sued Georgia, Elorida and Alabama Railway Company, alleging: “Petitioner shows that on March 29, 1915, plaintiff instructed defendant, through its depot agent at Colquitt, Georgia, to transport by freight to plaintiff at its address in Atlanta, Georgia, certain merchandise then in the hands of defendant at Colquitt, Ga., to wit: one half barrel of EE Auto Oil, thirty-two gallons, of the value of $13.44;. one barrel of triple E light oil, fifty-two gallons, of the value of $23.50; nine automobile tires and two inner tubes, *322of the value of $204.57. Petitioner shows that defendant negligently failed and refused to forward ■ said shipment by freight with reasonable despatch, but, in violation of petitioner’s instructions aforesaid, held same in its depot .in Colquitt, Ga., where said shipments were totally destroyed by fire on or about April 11, 1915, all to petitioner’s damage as aforesaid.” The defendant demurred generally. The court offered to allow the plaintiff the privilege of amending the petition by alleging ownership of the property to be in the plaintiff; but the offer was declined. Held, that the court did not err in sustaining the general demurrer and in dismissing the suit.
Decided November 16, 1917.
Action for damages; from Miller superior court — Judge Worrill. April 23, 1917'.
Hewlett & Dennis, W. I. Geer, for plaintiff.
T. 8. Hawes, P. D. Rich, for defendant.

Judgment affirmed.


Wade, G. J., and, Jenkins, J., concur.